Citation Nr: 1418567	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-33 024	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for cervical spine osteoarthritis, prior to June 26, 2013.

2. Entitlement to a rating in excess of 20 percent for cervical spine osteoarthritis, from June 26, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to January 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted a 10 percent rating for osteoarthritis of the cervical spine, effective from January 24, 2007, the date of her claim.

In December 2011, the Board issued a decision, denying entitlement to a rating in excess of 10 percent for cervical spine osteoarthritis. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). Subsequently, the parties filed a Joint Motion for Remand. By an Order dated in July 2012, the Court granted such, thereby vacating the Board's decision, and remanding for compliance with the instructions in the joint motion. In May 2013, the Board remanded the claim for additional development. By July 2013 rating decision of the Appeals Management Center (AMC), a 20 percent rating for osteoarthritis of the cervical spine was granted, effective from June 26, 2013.  In October 2013, the Board again remanded this matter for further development. 


FINDING OF FACT

On February 21, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


